EXHIBIT 10.2

 

COSMOS HOLDINGS INC.

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement") is made and entered into as of
October 1st, 2016, by and between Cosmos Holdings Inc., an OTCQB listed company
(COSM), located in 141 West Jackson Blvd, Suite 4236, Chicago, 60604 Illinois, (
the "Company"), and Mr. Konstantinos Vassilopoulos, resident of 19452 Stonehenge
Dr., Mokena, IL 60448, an individual (the "Manager").

 



I. 

SERVICES



 

1.1 Manager has been appointed as a US Finance Manager of the Company, effective
from the 1st of October 2016, (the "Effective Date"), until the earlier of the
date on which Manager ceases to be an employee of the Board for any reason or
the date of termination of this Agreement in accordance with this Section 5.2
hereof (such earlier date being the "Expiration Date").

 

1.2 Manager Services. Manager's services to the Company hereunder shall include
servicing the company in the financial department and executing the relative
tasks provided by the Board of Directors in order to manage the business of the
Company in accordance with applicable law and the then current Articles, and
such other services mutually agreed by the Manager and the Company (the "Manager
Services").

 



II.

COMPENSATION



 

2.1 Expense Reimbursement. The Company shall reimburse Manager for all
reasonable travel and other out-of-pocket expenses incurred in connection with
the Manager Services rendered by Manager.

 

2.2 Fees to Manager. The Company agrees to pay Manager the following fees for
the Manager Services: an annual retainer of 120,000 options, valid for four
years, at $.20. In the event Manager ceases to work for the company for any
reason, Manager shall be entitled to the pro rata portion of the annual fee for
the number of months he has served as manager in a given year.

 



III.

DUTIES OF MANAGER



 

3.1 Fiduciary Duties. In fulfilling his managerial responsibilities, Manager
shall be charged with a fiduciary duty to the Company and all of its
shareholders. Manager shall be attentive and inform himself of all material
facts regarding a decision before taking action. In addition, Manager's actions
shall be motivated solely by the best interests of the Company and its
shareholders.

 

3.2 Confidentiality. During the term of this Agreement, and for a period of one
(1) year after the Expiration Date, Manager shall maintain in strict confidence
all information he has obtained or shall obtain from the Company which the
Company has designated as "confidential" or which is, by its nature
confidential, relating to the Company's business, operations, properties,
assets, services, condition (financial or otherwise), liabilities, employee
relations, customers (including customer usage statistics), suppliers,
prospects, technology, or trade secrets, except to the extent such information
(i) is in the public domain through no act or omission of the Company, (ii) is
required to be disclosed by law or a valid order by a court or other
governmental body, or (iii) is independently learned by Manager outside of this
relationship (the "Confidential Information").

 

 1

 



 

3.3 Nondisclosure and Nonuse Obligations. Manager will use the Confidential
Information solely to perform the Manager Services for the benefit of the
Company. Manager will treat all Confidential Information of the Company with the
same degree of care as Manager treats his own Confidential Information, and
Manager will use his best efforts to protect the Confidential Information.
Manager will not use the Confidential Information for his own benefit or the
benefit of any other person or entity, except as may be specifically permitted
in this Agreement. Manager will immediately give notice to the Company of any
unauthorized use or disclosure by or through him, or of which he becomes aware,
of the Confidential Information. Manager agrees to assist the Company in
remedying any such unauthorized use or disclosure of the Confidential
Information.

 

3.4 Return of the Company Property. All materials furnished to Manager by the
Company, whether delivered to Manager by the Company or made by Manager in the
performance of Manager Services under this Agreement (the "Company Property")
are the sole and exclusive property of the Company. Manager agrees to promptly
deliver the original and any copies of the Company Property to the Company at
any time upon the Company's request. Upon termination of this Agreement by
either party for any reason, Manager agrees to promptly deliver to the Company
or destroy, at the Company's option, the original and any copies of the Company
Property. Manager agrees to certify in writing that Manager has so returned or
destroyed all such the Company Property.

 



IV.

COVENANTS OF MANAGER



 

4.1 No Conflict of Interest. In one year from the Effective Date, or if the term
of this Agreement is longer, then during the term of this Agreement, Manager
shall not be employed by, own, manage, control or participate in the ownership,
management, operation or control of any business entity that is competitive with
the Company or otherwise undertake any obligation inconsistent with the terms
hereof, provided that Manager may own equity of certain business entity engaging
in similar business as that of the Company subject to the prior approval by the
Board, and provided further that Manager may continue Manager's current
affiliation or other current relationships with the entity or entities described
on Exhibit A (all of which entities are referred to collectively as "Current
Affiliations"). For a period of one (1) year after the Expiration Date, Manager
shall not be employed by, operate or manage any business entity that is
competitive with the Company. This Agreement is subject to the current terms and
agreements governing Manager's relationship with Current Affiliations, and
nothing in this Agreement is intended to be or will be construed to inhibit or
limit any of Manager's obligations to Current Affiliations. Manager represents
that nothing in this Agreement conflicts with Manager's obligations to Current
Affiliations. A business entity shall be deemed to be "competitive with the
Company" for purpose of this Article IV only if and to the extent it engages in
the business substantially similar to the Company's businesses.

 



 2

 



 

4.2 Noninterference with Business. During the term of this Agreement, and for a
period of one (1) year after the Expiration Date, Manager agrees not to
interfere with the business of the Company in any manner. By way of example and
not of limitation, Manager agrees not to solicit or induce any employee,
independent contractor, customer or supplier of the Company to terminate or
breach his or her employment, contractual or other relationship with the
Company.

 



V. 

TERM AND TERMINATION



 

5.1 Term. This Agreement is effective on the Effective Date (October 1st 2016),
and will continue for one year and expire on September 30th 2017.

 

5.2 Termination. Either party may terminate this Agreement at any time upon
fifteen (15) days prior written notice to the other party, or such shorter
period as the parties may agree upon.

 

5.3 Survival. The rights and obligations contained in Articles III and IV will
survive any termination or expiration of this Agreement.

 



VI.

MISCELLANEOUS



 

6.1 Assignment. Except as expressly permitted by this Agreement, neither party
shall assign, delegate, or otherwise transfer any of its rights or obligations
under this Agreement without the prior written consent of the other party.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

6.2 No Waiver. The failure of any party to insist upon the strict observance and
performance of the terms of this Agreement shall not be deemed a waiver of other
obligations hereunder, nor shall it be considered a future or continuing waiver
of the same terms.

 

6.3 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by e-mail to Company’s e-mail
addresses. Notice shall be sent to the official addresses of the Company.

 

6.4 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of Nevada, without
regard to conflicts of law principles thereof.

 

6.5 Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

6.6 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all Manager Services undertaken by Manager
for the Company.

 

6.7 Amendments. This Agreement may only be amended, modified or changed by an
agreement signed by the Company and Manager. The terms contained herein may not
be altered, supplemented or interpreted by any course of dealing or practices.

 

6.8 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 3

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



Company:

Cosmos Holdings Inc.

By:

Name:

Grigorios Siokas

Title:

Director & CEO

Manager:

Name:

Konstantinos Vassilopoulos



 

 



4

